Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 14, 2018

The Court of Appeals hereby passes the following order:

A18A1970. In the Interest of K. L. N. F., a child.

      The Georgia Department of Human Services, appellee herein, has requested
that this case be remanded because the order appellee prepared for the Juvenile Court
of Murray County was incomplete when signed, and remains incomplete in the record
before us. That order is hereby VACATED and the case REMANDED for entry of
a complete order. See In the Interest of D. M., 339 Ga. App. 46, 55-56 (2) (a) (793
SE2d 422) (2016) (vacating and remanding juvenile court order for entry of explicit
findings of fact and conclusions of law). Upon entry of a proper order, appellant shall
have 30 days to appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/14/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.